UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7034



JAMES DONALD PRITCHETT,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-123-R)


Submitted:   February 9, 1999             Decided:   March 15, 1999


Before ERVIN and TRAXLER, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


James Donald Pritchett, Appellant Pro Se. John Kenneth Byrum, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       James D. Pritchett seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998) and his motion for reconsideration.     As to the

denial of his § 2254 petition, Pritchett’s notice of appeal is

untimely, and we dismiss for lack of jurisdiction.     Pritchett had

thirty days to note an appeal from the district court’s May 28,

1998 order.    His notice of appeal was dated July 8, 1998, which is

beyond the thirty-day appeal period.      See Fed. R. App. P. 46(a)

(1).    Pritchett’s failure to note a timely appeal or to obtain an

extension of the appeal period deprives us of jurisdiction to re-

view the May 28 order.     Because Pritchett’s motion for reconsid-

eration was filed more than ten days after the May 28 order, it did

not toll the appeal period.    See Fed. R. App. P. 4(a)(4).   As for

the court’s denial of the motion for reconsideration, we have

reviewed the record and the district court’s order and find no

reversible error.    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal as to both orders.       Pritchett v.

Angelone, No. CA-98-123-R (W.D. Va. May 28 & July 1, 1998).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           DISMISSED


                                  2